EXHIBIT 10.58

Execution Copy




JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of September 9th, 2008 (the “Agreement”), to
the Subsidiary Guaranty Agreement and the Collateral Agreement referred to below
is entered into by and among Cross Country Healthcare, Inc., a Delaware
corporation (the “Borrower”), StoneCo H, Inc., a Delaware corporation (“StoneCo
H”), StoneCo A, LLC.,  a Delaware limited liability company, StoneCo C, LLC., a
Delaware limited liability company, StoneCo M, LLC, a Delaware limited liability
company, CC Local, Inc., a Delaware corporation, each a “New Subsidiary” and
collectively, the “New Subsidiaries”), and Wachovia Bank, National Association,
a national banking association, as Administrative Agent (the “Administrative
Agent”) under the Amended and Restated Credit Agreement referred to below.

Statement of Purpose

Reference is hereby made to the Credit Agreement dated as of November 10, 2005
and Amended and Restated as of September 9th, 2008 (as supplemented hereby and
as further amended, restated, supplemented or otherwise modified, the “Amended
and Restated Credit Agreement”) by and among the Borrower, the Lenders who are
or may become party thereto and the Administrative Agent.  In connection with
the Amended and Restated Credit Agreement, the Borrower and certain of its
Subsidiaries have entered into the Collateral Agreement referred to therein and
certain Subsidiaries of the Borrower have entered into the Subsidiary Guaranty
Agreement referred to therein.

StoneCo H is a Domestic Subsidiary of Borrower. StoneCo H owns all New
Subsidiaries of Borrower.  CC Local is a Domestic Subsidiary of Borrower. In
connection therewith and pursuant to Section 9.11 of the Amended and Restated
Credit Agreement, (a) each New Subsidiary is required to execute, among other
documents, a Joinder Agreement in order (i) to become a Guarantor under the
Subsidiary Guaranty Agreement and (ii) to become a Grantor and a Subsidiary
Issuer under the Collateral Agreement, (b) StoneCo H is required, pursuant to
the Joinder Agreement, to pledge one hundred percent (100%) of the Capital Stock
of each New Subsidiary and (c) Borrower is required to, pursuant to the Joinder
Agreement, to pledge one hundred percent (100%) of the Capital Stock of StoneCo
H.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

Section 1.1

Guaranty Agreement Supplement.

(a)

Each New Subsidiary hereby agrees that by execution of this Agreement it is a
Guarantor under the Subsidiary Guaranty Agreement as if a signatory thereof on
the Closing Date of the Amended and Restated Credit Agreement, and each New
Subsidiary (i) shall comply with, and be subject to, and have the benefit of,
all of the terms, conditions, covenants, agreements and obligations set forth in
the Subsidiary Guaranty Agreement and (ii) hereby makes each representation and
warranty set forth in the Subsidiary Guaranty Agreement.








--------------------------------------------------------------------------------

(b)

The Borrower and each New Subsidiary hereby agree that each reference to a
“Guarantor”, the “Guarantors”, a “Subsidiary Guarantor” or the “Subsidiary
Guarantors” in the Amended and Restated Credit Agreement, the Subsidiary
Guaranty Agreement and other Loan Documents shall include each New Subsidiary,
and each reference to the “Subsidiary Guaranty Agreement”, “Subsidiary Guaranty”
or “Guaranty” as used therein shall mean the Subsidiary Guaranty Agreement as
supplemented hereby.




Section 2.1

Collateral Agreement Supplement.




(a)

Joinder to the Collateral Agreement.




(i)

In order to secure the Amended and Restated Credit Agreement in accordance with
the terms thereof, and to secure the payment and performance of all of the
Obligations, (A) each New Subsidiary hereby grants to the Administrative Agent,
for the ratable benefit of itself and the Lenders, a continuing security
interest in and to all of such New Subsidiary’s right, title and interest in and
to all Collateral whether now or hereafter owned or acquired by such New
Subsidiary or in which such New Subsidiary now has or hereafter has or acquires
any rights, and wherever located (collectively, the “New Collateral”) and (B)
the Borrower and StoneCo H each hereby (1) confirms and reaffirms the Security
Interests in and to all of the Collateral of the Borrower and StoneCo H granted
to the Administrative Agent, for the ratable benefit of itself and the Lenders,
under the Collateral Agreement and (2) confirms and reaffirms that the
Collateral of the Borrower and StoneCo H respectively includes the equity
interests and other ownership interests owned by the Borrower and StoneCo H
respectively in each applicable New Subsidiary (collectively, the “Additional
Investment Collateral”).




(ii)

The Security Interests are granted as security only and shall not subject the
Administrative Agent or any Lender to, or transfer to the Administrative Agent
or any Lender, or in any way affect or modify, any obligation or liability of
the Borrower, StoneCo H or any New Subsidiary with respect to any of the New
Collateral, the Additional Investment Collateral or any transaction in
connection therewith.




(iii)

The Borrower, StoneCo H and each New Subsidiary hereby agree that by execution
of this Agreement each New Subsidiary is a party to the Collateral Agreement as
if a signatory thereof as a Grantor and as a Subsidiary Issuer on the Closing
Date of the Amended and Restated Credit Agreement, and each New Subsidiary shall
(A) comply with, and be subject to, and have the benefit of, all of the terms,
covenants, conditions, agreements and obligations set forth in the Collateral
Agreement and (B) hereby makes each representation and warranty set forth in the
Collateral Agreement.  




(iv)    The Borrower, StoneCo H and each New Subsidiary hereby agree that each
reference to a “Grantor” or the “Grantors” in the Collateral Agreement and other
Loan Documents shall include the New Subsidiary and each reference to a
“Subsidiary Issuer” or “Issuer” in the Collateral Agreement and the other Loan
Documents shall include each New Subsidiary.  Furthermore, the Borrower, StoneCo
H and each New Subsidiary hereby agree that “Collateral” as used therein shall
include all New Collateral and the Additional Investment Collateral pledged
pursuant hereto and the Collateral Agreement, “Investment Collateral” as used
therein shall include





2




--------------------------------------------------------------------------------

the Additional Investment Collateral pledged pursuant hereto and the Collateral
Agreement and “Collateral Agreement” or “Agreement” as used therein shall mean
the Collateral Agreement as supplemented hereby.




(b)

Filing Information and Perfection.  The Borrower, StoneCo H and each New
Subsidiary hereby agree that they shall deliver to the Administrative Agent such
certificates and other documents (including, without limitation, UCC-1 Financing
Statements, Capital Stock and Capital Stock powers) and take such action as the
Administrative Agent shall reasonably request in order to effectuate the terms
hereof and the Collateral Agreement.




(c)

Acknowledgement and Consent.  Each New Subsidiary acknowledge receipt of a copy
of the Collateral Agreement and the other Loan Documents and agrees for the
benefit of the Administrative Agent and the Lenders to be bound thereby and to
comply with the terms thereof insofar as such terms are applicable to it.




Section 3.1

Effectiveness.  This Agreement shall become effective upon receipt by the
Administrative Agent of (a) an originally executed counterpart hereof, (b) the
UCC-1 Financing Statements required to be delivered pursuant hereto, (c) the
Additional Investment Collateral and any other agreement or document required to
be delivered pursuant to this Agreement and the Collateral Agreement, and (d)
any other agreement or document required to be delivered in accordance with
Section 9.11 of the Amended and Restated Credit Agreement (including, without
limitation, any other agreement or document required to be delivered in
connection with the Amended and Restated Credit Agreement or any other Loan
Document).




Section 4.1

General Provisions.




(a)

Representations and Warranties.  




(i)

The Borrower hereby confirms that each representation and warranty made under
the Loan Documents is true and correct as of the date hereof (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct as of the earlier date) and that no
Default or Event of Default has occurred or is continuing under the Amended and
Restated Credit Agreement.




(ii)

The Borrower hereby represents and warrants that as of the date hereof there are
no claims or offsets against or defenses or counterclaims to the obligations of
the Borrower and its Subsidiaries under the Amended and Restated Credit
Agreement or any other Loan Document.  




(iii)

Each New Subsidiary hereby acknowledge it has received a copy of the Loan
Documents (including, without limitation, the Subsidiary Guaranty Agreement and
the Collateral Agreement) and that it has read and understands the terms
thereof.




(b)

Limited Effect.  Except as supplemented hereby, the Amended and Restated Credit
Agreement and each other Loan Document shall continue to be, and shall remain,
in full force and effect.  This Agreement shall not be deemed (i) to be a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Amended and Restated Credit Agreement or any





3




--------------------------------------------------------------------------------

other Loan Document or (ii) to prejudice any right or rights which the
Administrative Agent or any Lender may now have or may have in the future under
or in connection with the Amended and Restated Credit Agreement or the other
Loan Documents or any of the instruments or agreements referred to therein, as
the same may be amended or modified from time to time.




(c)

Costs and Expenses.  The Borrower hereby agrees that it shall pay or reimburse
the Administrative Agent for all of its reasonable and customary out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of this Agreement including, without limitation, the reasonable fees
and disbursements of counsel.




(d)

Counterparts.  This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.




(e)

Definitions.  All capitalized terms used and not defined herein shall have the
meanings given thereto in the Amended and Restated Credit Agreement or the
applicable Loan Document referred to therein.




(f)

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK) WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW PROVISIONS OF SUCH
STATE.




(SIGNATURE PAGES FOLLOW)








4




--------------------------------------------------------------------------------







IN WITNESS WHEREOF the undersigned hereby causes this Agreement to be executed
and delivered as of the date first above written.




                                                                

CROSS COUNTRY HEALTHCARE, INC.,

 

as Borrower

 

 

 

 

By:

/s/ Emil Hensel

 

Name:

Emil Hensel

 

Title:

Chief Financial Officer

 

 

 

 

STONECO H, INC. as a Subsidiary of the Borrower

 

 

 

 

 

 

 

By:

/s/ Susan E. Ball

 

Name:

Susan E. Ball

 

Title:

Secretary

 

 

 

 

STONECO A, LLC., as a New Subsidiary

 

 

 

 

 

 

 

By:

/s/ Victor Kalafa

 

Name:

Victor Kalafa

 

Title:

Executive Vice President

 

 

 

 

STONECO C, LLC., as a New Subsidiary

 

 

 

 

 

 

 

By:

/s/ Victor Kalafa

 

Name:

Victor Kalafa

 

Title:

Executive Vice President

 

 

 

 

STONECO M, LLC, as a New Subsidiary

 

 

 

 

 

 

 

By:

/s/ Victor Kalafa

 

Name:

Victor Kalafa

 

Title:

Executive Vice President

 

 

 

 

CC LOCAL, INC., as a New Subsidiary

 

 

 

 

 

 

 

By:

/s/ Susan E. Ball

 

Name:

Susan E. Ball

 

Title:

Secretary

















--------------------------------------------------------------------------------











 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

By:

/s/ Kirk Tesch

 

Name:

Kirk Tesch

 

Title:

Vice President












